Rose, J.
Appeal from an order of the Supreme Court (Benza, J.), entered December 12, 2003 in Albany County, which partially granted defendants’ motion to dismiss the complaint.
Plaintiff, a senior correction counselor, commenced this action against defendants—the State of New York, the Department of Correctional Services (hereinafter DOCS), his immediate supervisors and DOCS high-level management in their official and individual capacities—alleging that they violated his 1st, 5th and 14th Amendment constitutional rights by failing to promote him and reassigning him to a less desirable unit in retaliation for, among other things, filing employment-related grievances and exercising independent judgment in adjudicating inmate discipline cases. Plaintiff’s complaint contained six causes of action, the first three brought under 42 USC § 1983 and the other three alleging similar violations of the New York Constitution, all seeking monetary, declaratory and injunctive relief.
As a result of two orders of dismissal, the only aspects of the complaint which remain are the portions of the first, second and fourth causes of action seeking declaratory relief against the individual defendants in their personal capacities. Plaintiff appeals only the most recent order,1 contesting Supreme Court’s dismissal of the portions of his 42 USC § 1983 causes of action seeking damages from defendants in their personal capacities as precluded by Correction Law § 24.2
Plaintiff argues that Correction Law § 24 is preempted by federal law and cannot preclude his claims because it obstructs *854enforcement of rights protected by 42 USC § 1983. We cannot agree. A finding of preemption here would have to be based on the unwarranted assumption that the states are required to provide a judicial forum for all section 1983 claims. Upon review of the cases considering the issue, we find no such federally-imposed mandate except where the state provides a forum for similar claims arising under state law (see Martinez v California, 444 US 277 [1980]). It was for this reason that this Court found no violation of the Supremacy Clause and no resulting federal preemption in Cepeda v Coughlin (128 AD2d 995, 997 [1987], lv denied 70 NY2d 602 [1987]). In Cepeda, as here, the issue raised was whether Correction Law § 24 violated the Supremacy Clause because it effectively precluded section 1983 claims for money damages against DOCS employees in their personal capacities. Although we found the issue to be unpreserved, we also observed that, in any event, there would be no violation because section 24 precludes all such civil actions whether arising under federal or state law. Finding authority in Martinez v California (supra at 283-284 n 7), we reasoned that since New York provides no forum for any similar state law claim, it is not required to provide a forum for section 1983 damages claims.
The more recent holdings in Howlett v Rose (496 US 356 [1990]) and Felder v Casey (487 US 131 [1988]) do not require a different conclusion. In Howlett v Rose (supra), the United States Supreme Court held that a Florida statute precluding 42 USC § 1983 claims against state defendants violated the Supremacy Clause because the Florida courts do entertain similar state-law claims against state defendants (id. at 375). The Florida courts had interpreted that state’s waiver of sovereign immunity as not applying to section 1983 claims. Since other similar claims were not subject to the sovereign immunity defense, the Supreme Court held that section 1983 claims could not be precluded. However, the Court also stated: “The requirement that a state court of competent jurisdiction treat federal law as the law of the land does not necessarily include within it a requirement that the [s]tate create a court competent to hear [a] case in which the federal claim is presented” (id. at 372). As long as a state applies a rule of subject matter jurisdiction neutrally and not in a discriminatory manner, the state can refuse to provide a court of competent jurisdiction to hear section 1983 claims (see id. at 374-375). Since the New York courts, unlike those in Florida, do not entertain similar state-law claims, Correction Law § 24 does not violate the Supremacy Clause.
In Felder v Casey (supra), the United States Supreme Court *855held that a Wisconsin notice of claim statute, which effectively shortened the statute of limitations, was preempted to the extent that it applied to 42 USC § 1983 claims. The Court reached this conclusion because the statute conflicted in both purpose and effect with the remedial objectives of section 1983, and its application to a section 1983 claim brought in state court could yield a different outcome than if it were brought in federal court (id. at 138, 152). Here, the state statute under scrutiny neutrally applies a rule of subject matter jurisdiction by denying a judicial forum to all similar claims for damages against DOCS employees in their personal capacities and does not, as in Felder, “place conditions on the vindication of a federal right” (id. at 147). Also, conspicuously absent from the opinion in Felder is a statement that the states are required to entertain section 1983 claims in their courts. Thus, we conclude that Correction Law § 24 is not preempted by federal law.
Nor can we agree that the application of Correction Law § 24 to plaintiffs action divests Supreme Court of subject matter jurisdiction. Plaintiff argues that since this Court found a 42 USC § 1983 claim against DOCS employees to be cognizable in Supreme Court in Cavanaugh v Doherty (243 AD2d 92 [1998]), section 24 cannot deprive Supreme Court of jurisdiction of his claim. Cavanaugh v Doherty (supra) is not comparable, however, and plaintiffs reliance upon it is unavailing. In Cavanaugh, a DOCS employee brought a section 1983 cause of action in Supreme Court against her DOCS supervisors for wrongful termination, but, unlike here, the applicability of section 24 was not considered. Instead, the issue was whether Supreme Court lacked jurisdiction because the action arguably asserted a claim against the State. We simply held that a section 1983 action based upon a claim that a state official acted outside the scope of his or her authority is not an action against the State and is cognizable in Supreme Court (id. at 96). In the complaint here, however, plaintiff alleges that “each individual defendant named herein was acting within the scope of his employment and authority and in the furtherance of the interests of his employers.” Thus, Cavanaugh does not compel the conclusion that Supreme Court has jurisdiction of plaintiffs section 1983 claim.
As to the proper application of Correction Law § 24, we first note that the statute places actions for money damages against DOCS employees within the jurisdiction of the Court of Claims only where the conduct alleged is within the scope of the officer’s employment and in the discharge of his or her official duties (see Gore v Kuhlman, 217 AD2d 890, 890 [1995]). The conditioning of the statute’s effect upon these criteria reflects *856the common-law principle that the State is the real party in interest where an action against a state officer is for conduct undertaken in an official capacity and in the exercise of an official governmental function (see Morell v Balasubramanian, 70 NY2d 297, 300 [1987]; Sinhogar v Parry, 53 NY2d 424, 431 [1981]; Martin v Lanigan, 150 AD2d 899, 901 [1989]). When these criteria are met, section 24 appropriately deems the State to be the real party in interest and the action to be within the exclusive jurisdiction of the Court of Claims (see NY Const, art VI, § 9). If, however, the DOCS officer’s conduct is a breach of an individual duty and not in the exercise of an official governmental function, then the State is not the real party in interest and section 24 is not applicable (see Mark v Vasseur, 213 AD2d 927, 927 [1995], lv dismissed 85 NY2d 1032 [1995]; see also Morell v Balasubramanian, supra at 301-302; Martin v Baughman, 205 AD2d 966, 967 [1994]). Thus, where it is properly applied, section 24 does not infringe upon Supreme Court’s general original jurisdiction (see NY Const, art VI, § 7 [a]).
Finally, we conclude that the criteria for the application of Correction Law § 24 are met here. Although Supreme Court expressly found only that defendants’ alleged conduct was within the scope of their employment, the conduct also clearly arose out of defendants’ discharge of their duties as plaintiffs supervisors, as in Gore v Kuhlman (supra).
Crew III, J.P. and Lahtinen, J., concur.

. As limited by plaintiffs brief and his failure to appeal the earlier dismissal order, issues relating to his third, fifth and sixth causes of action and all causes of action against the state and individual defendants in their official capacities are not before this Court.


. Correction Law § 24, in pertinent part, provides: “1. No civil action shall be brought in any court of the state . . . against any officer or employee of [DOCS], in his personal capacity, for damages arising out of any act done or the failure to perform any act within the scope of the employment and in the discharge of the duties by such officer or employee. “2. Any [such] claim . . . shall be brought and maintained in the court of claims as a claim against the state.”